Citation Nr: 1449470	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for right shoulder bursitis.  

3.  Entitlement to service connection for left shoulder bursitis.  

4.  Entitlement to service connection for right elbow bursitis.  

5.  Entitlement to service connection for left elbow bursitis.  

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

7.  Entitlement to service connection for nasopharyngeal angiofibroma.  

8.  Entitlement to a rating in excess of 10 percent for hypertension.  

9.  Entitlement to a rating in excess of 10 percent for hemorrhoids.  

10.  Entitlement to a rating in excess of 60 percent for Mounier-Kuhn's syndrome prior to August 1, 2005.  

11.  Entitlement to a rating in excess of 30 percent for Mounier-Kuhn's syndrome since August 1, 2005.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1992 and from August 2005 to March 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, April 2010, December 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that service connection for headaches and nasopharyngeal angiofibroma, claimed as nasal polyps, was denied in a March 2008 Board decision.  Ordinarily this decision would be final.  38 U.S.C.A. § 7104 (West 2002).  However, under the provisions of 38 C.F.R. § 3.156(c) (2014), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c) (2014).  In this case, the Veteran had a second period of active service from August 2005 to March 2009 and the service records have been associated with the claims folder.  VA is therefore required to reconsider this issue without requiring new and material evidence to reopen the claim.  Id.  

In May 2012, a hearing was held before the undersigned Veterans Law Judge in Washington, D.C. Unfortunately, there was a recording error such that the tape of the hearing was blank and a transcript of the Veteran's hearing testimony could not be produced.  The Veteran was advised of such and afforded an opportunity for another hearing.  In July 2012 correspondence, he declined another hearing.  

These issues were previously before the Board in October 2012 when, in part, they were remanded for additional development.  

In an April 2013 rating decision, the RO, in part, denied service connection for ankle arthritis, a neck disability, an upper back disability, and acid reflux.  In January 2014 correspondence, the Veteran requested reconsideration of the rating decision with respect to these issues.  It is unclear if the Veteran is appealing the April 2013 rating decision with respect to these issues, and clarification should be sought from the Veteran.  In the event the Veteran responds that he is appealing the April 2013 decision regarding these matters, the January 2014 correspondence should be considered as a timely notice of disagreement, and appropriate action should be taken by the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right elbow bursitis, bilateral carpal tunnel syndrome, and nasopharyngeal angiofibroma, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has tinnitus that is at least as likely as not related to exposure to acoustic trauma in service.  

2.  It is not shown that the Veteran has, or during the pendency of this claims has had, right shoulder bursitis or a right shoulder disability.  

3.  It is not shown that the Veteran has, or during the pendency of this claims has had, left shoulder bursitis or a left shoulder disability.  

4.  It is not shown that the Veteran has, or during the pendency of this claims has had, left elbow bursitis or a left elbow disability.  

5.  Prior to September 22, 2011, the Veteran's overall disability picture does not show that his hypertension has been manifested by diastolic pressure predominantly 110 or more or systolic blood pressure predominantly 200 or more.  

6.  Since September 22, 2011, the Veteran's overall disability picture has been characterized by diastolic pressure that is predominantly 110 or more.  

7.  The Veteran's hemorrhoids require the wearing of pads due to leakage.  

8.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's Mounier-Kuhn's syndrome has been manifested by Forced Expiratory Volume in one second (FEV-1) value of 40 to 55 percent of the predicted value, FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent predicted; FEV-1 of less than 40 percent of predicted value, or; the ratio of FEV-1/FVC of less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode of acute respiratory failure, or; requirement of outpatient oxygen therapy, or; incapacitating episodes of infection of at least six weeks total duration per year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for right shoulder bursitis have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for left shoulder bursitis have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for service connection for left elbow bursitis have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

5.  Prior to September 22, 2011, the criteria for the assignment of a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.104, Diagnostic Code 7101 (2014).  

6.  Since September 22, 2011, the criteria for the assignment of a 20 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.104, Diagnostic Code 7101 (2014).  

7.  The criteria for a 30 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332, 7336 (2014).  

8.  Throughout the appeal period, the criteria for a 60 percent rating, but no higher, is warranted for the Veteran's Mounier-Kuhn's syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.96, 4.97 Diagnostic Codes 6601, 6604 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the claim of service connection for tinnitus.  

Regarding the claims for service connection for right and left shoulder bursitis, and a left elbow disability, the duty to notify was satisfied prior to the initial RO decisions by a letter sent to the Veteran in November 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The November 2009 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  His claims were last adjudicated via a January 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Regarding the increased rating claims for hypertension, hemorrhoids, and Mounier-Kuhn's syndrome, the claims arise for his disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations, which the Board finds are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran has not alleged, nor does the record show, that his hypertension, hemorrhoids, or Mounier-Kuhn's syndrome have worsened in severity since the most recent examinations.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).   

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 51039a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  




B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).   

Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Tinnitus

The Veteran contends that he has tinnitus that is related to service.  Specifically, he asserts that he was exposed to loud noise trauma from such things as firing machine guns and explosions from grenades.  See May 2010 Notice of Disagreement.  His military occupational specialties were listed as material storage and handling specialist, rough terrain container handling and operations, unit supply specialist, and automated logistical.  

As an initial matter, the Board finds the Veteran's accounts of in-service and post-service ringing in the ears (i.e., tinnitus), to include onset and recurrence since separation, to be competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Service treatment records and post-service treatment records are generally consistent with his account of symptomatology and onset.  Additionally, the lay evidence of record is supported by later diagnosis of the disability.  The Board also finds significant that on September 2013 VA audio examination, the examiner conceded there was a high probability of in-service noise exposure, and opined that there was a slight chance the Veteran's tinnitus started in the military, although there were no medical records to support this.  While the September 2013 VA examination opinion is essentially negative, as the Board finds the Veteran's accounts competent and credible and consistent with the medical evidence of record, the Board finds the Veteran's statements as to the onset and recurrence of his tinnitus to be highly probative and persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus had its onset during his active service. Tinnitus was incurred in service, warranting service connection.  The benefit of the doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  

Right and Left Shoulder Bursitis

The Veteran's service treatment records are silent for findings, treatment, or diagnoses relating to the right or left shoulder.  On September 2008 report of medical examination, the upper extremities were normal on clinical evaluation.  On September 2008 report of medical history, the Veteran reported having or having had shoulder pain.  Notably, VA treatment records after the Veteran's first period of active duty include May 1999 report noting his complaint of pain in the right shoulder blade for four weeks.  He did not recall any injury, and the pain was slowly resolving.  A June 1999 report noted the Veteran's complaint of right shoulder pain since April 1999, and provided a diagnosis of possible shoulder bursitis.   An August 1999 report diagnosed possible bursitis of the right shoulder.  

The instant claim for service connection for right and left shoulder bursitis was received in October 2009.  

On March 2010 VA examination, the Veteran reported bilateral shoulder bursitis since 2007.  He denied any specific injury.  Physical examination revealed normal range of motion, without any evidence of abnormality.  X-rays were within normal limits.  The examiner found that there was no diagnosis to render regarding the Veteran's complaints.  

On September 2013 VA examination, it was noted that the Veteran's elbow, shoulder and wrist problems started in 1991.  The Veteran related he thought the cause of his problems was active service exercises, including push-ups, and doing data entry.  He denied any specific injury.  He stated he used Bengay and heat pads.  He indicated he currently experiences pain in the shoulder area at the back over the shoulder blades.  Physical examination revealed normal range of motion, no guarding of either shoulder, no localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of either shoulder.  Other shoulder testing was noted to be normal, including no impairment of the clavicle or scapula, and no tenderness on palpation of the acromioclavicular joint.  X-rays of the shoulders were normal.  After review of the claims file and physical examination of the Veteran , the examiner opined that the Veteran's claimed shoulder condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  It was noted that the Veteran did not have an injury to these areas during service or have significant treatment for them.  The examiner noted that the Veteran did not receive treatment for the condition until 2009.  Examination was normal and there was no evidence of objective disease detected.  

After review of the evidence of record, the evidence of record does not show that the Veteran now has, or at any time during the appeal period has had, a disability of the right or left shoulder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  In this regard, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) holding in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), that VA must consider evidence of a disability diagnosed "recent" to the filing of a claim.  This means that a claimant may be granted service connection "even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, 21 Vet. App. at 321.  In the instant case, post-service evidence shows diagnoses of "possible" right shoulder bursitis.  Such evidence is inconclusive as to whether the Veteran has such a disability or has had such a disability, and there is no other evidence that establishes the existence of such disability (or suggests that such may be related to service).  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive cannot be used to support a claim).  The Board also notes an October 2011 VA treatment record that found no evidence of left shoulder bursitis or objective disability despite the Veteran's complaint of left shoulder pain.  The Board finds more probative and persuasive the opinions by the March 2010 and September 2013 VA examiners that physical examination of the shoulders was normal and there was no objective disability detected.  Such opinions were provided after review of the claims folder, and by medical experts competent to provide such opinions.  While the Veteran is competent to report symptoms he experiences, whether or not such symptoms reflect an underlying disability of either shoulder, and particularly bursitis, is a medical question beyond the capability of his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the September 2013 VA examiner was erroneous in finding that the Veteran first received treatment for his shoulders in 2009, the Board finds such error to be harmless as the material issue is whether the Veteran has a disability of either the right or left shoulder, and the examiner found no evidence of such.  Thus, absent competent evidence of a medical diagnosis of either the right or left shoulder, there is no valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Left Elbow Bursitis

The Veteran's service treatment records are silent for findings, treatment, or diagnoses relating to the left elbow.  On September 2008 report of medical examination, the upper extremities were normal on clinical evaluation.  On September 2008 report of medical history, the Veteran reported having or having had shoulder, elbow or wrist pain, but further notations reference the shoulder, not the elbow.  Notably, VA treatment records after the Veteran's first period of active duty include a June 2003 report noting his complaint of injuring his left elbow in a fall four to five months earlier with acute swelling which had since resolved, but with remaining rubbery mass.  X-rays were negative, and the diagnosis was suspected gouty tofus versus scar/fibrous tissue.  

The instant claim for service connection for left elbow bursitis was received in October 2009.  

On March 2010 VA examination, the Veteran reported bilateral elbow bursitis since 1990.  He denied any specific injury.  Physical examination revealed normal range of motion, without any evidence of abnormality.  X-rays were within normal limits.  The examiner found that there was no diagnosis to render regarding the Veteran's complaints.  

On September 2013 VA examination, it was noted that the Veteran's elbow, shoulder and wrist problems started in 1991.  The Veteran related he thought the cause of his problems was active service exercises, including push-ups, and doing data entry.  He denied any specific injury.  He stated he used Bengay and heat pads.  He indicated he currently experiences pain in the elbow down the back of the forearm to the wrist, right elbow pain greater than left elbow pain.  Physical examination revealed normal range of motion, no localized tenderness or pain on palpation of joints/soft tissue of either elbow or forearm.  Other elbow testing was noted to be normal.  X-rays of the elbows were normal.  After review of the claims file and physical examination of the Veteran , the examiner opined that the Veteran's claimed elbow condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  It was noted that the Veteran did not have an injury to these areas during service or have significant treatment for them.  The examiner noted that the Veteran did not receive treatment for the condition until 2009.  Examination was normal and there was no evidence of objective disease detected.  

After review of the evidence of record, the evidence of record does not show that the Veteran now has, or at any time during the appeal period has had, a left elbow disability.  See McClain, 21 Vet. App. at 321.  Considering the holding in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), in the instant case, post-service evidence shows a diagnosis of "suspected" gouty versus scar/fibrous tissue.  Such evidence is inconclusive as to whether the Veteran has such a disability or has had such a disability, and there is no other evidence that establishes the existence of such disability (or suggests that such may be related to service).  See Obert, 5 Vet. App. at 33.  The Board finds more probative and persuasive the opinions by the March 2010 and September 2013 VA examiners that physical examination of the left elbow was normal and there was no objective disability detected.  Such opinions were provided after review of the claims folder, physical examination of the Veteran, and by medical experts competent to provide such opinions.  While the Veteran is competent to report symptoms he experiences, whether or not such symptoms reflect an underlying disability of the left elbow, and particularly bursitis, is a medical question beyond the capability of his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the September 2013 VA examiner was erroneous in finding that the Veteran first received treatment for his elbows in 2009, the Board finds such error to be harmless as the material issue is whether the Veteran has a disability of the left elbow, and the examiner found no evidence of such.  Thus, absent competent evidence of a medical diagnosis of either the left elbow, there is no valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  


Hypertension

The Veteran's appeal arises from an April 2010 rating decision that granted service connection for hypertension, rated 0 percent, effective April 1, 2009.  A May 2011 rating decision granted an increased 10 percent rating, also effective April 1, 2009.  

Hypertension is rated under Diagnostic Code 7101.  A 10 percent evaluation is to be assigned if diastolic pressures are predominantly 100 or more, or; systolic pressures are predominantly 160 or more, or; as a minimum evaluation with a history of diastolic pressures predominantly 100 or more and continuous medication required for control.  A 20 percent rating requires diastolic pressures predominantly 110 or more, or; systolic pressures predominantly 200 or more.  The next higher (40 percent) rating requires diastolic pressures predominantly 120 or more.  38 C.F.R. § 4.104.  

The record contains a multitude of blood pressure readings during the appeal period.  On March 2010 VA examination, blood pressure readings of 165/98, 152/95, and 146/94 were recorded.  VA treatment records show that beginning on September 22, 2011, blood pressure readings began to reveal diastolic pressures of 110 or more.  September 22, 2011 VA treatment records show blood pressure readings of 163/114 and 142/108.  Thereafter, there are more than ten blood pressure readings with a diastolic pressure of 110 or more.  On September 2013 VA examination, blood pressure readings of 180/110, 170/106, and 170/106 were recorded.  

Based on the evidence of record, the Board finds that prior to September 22, 2011, a rating in excess of 10 percent for the Veteran's hypertension is not warranted.  Significantly, prior to September 22, 2011, there are no blood pressure readings that reveal diastolic pressures of 110 or more, and no systolic pressures of 200 or more.  As a 20 percent rating requires diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more, and there is no evidence of such prior to September 22, 2011, a rating in excess of 10 percent for the Veteran's hypertension for the period is not warranted.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that from September 22, 2011, an increased 20 percent rating, but no higher, is warranted for the Veteran's hypertension.  As noted above, a 40 percent rating requires diastolic pressures predominantly 120 or more.  While there are instances of blood pressure readings with diastolic pressure of 120 or more, such instances are limited to July 2012 and December 2013.  The Board finds there to be insufficient regularity of diastolic pressure of 120 or more from September 22, 2011 to be consistent with, or approximating the frequency to be characterized as predominant.  Therefore, a rating in excess of 20 percent from September 22, 2011 is not warranted.  

Hemorrhoids

The Veteran's appeal arises from an April 2010 rating decision that granted service connection for hemorrhoids, rated 10 percent, effective April 1, 2009.  

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provide a 10 percent evaluation for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114.  The schedular criteria under Diagnostic Code 7336 are in the conjunctive, i.e., both persistent bleeding and either anemia or fissures must be shown for the criteria for a 20 percent evaluation to be met.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Alternatively, under Diagnostic Code 7332, for impairment of sphincter control, a 10 percent evaluation is warranted for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent evaluation is warranted for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent evaluation is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent evaluation is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114.  

Following a careful review of the evidence of record, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's hemorrhoids.  On March 2010 VA examination, physical examination revealed large non-reducible external hemorrhoids, with evidence of frequent recurrence and excessive redundant tissue, without evidence of bleeding or thrombosis.  On September 2013 VA examination, the Veteran reported bleeding 1 to 2 days per month, with some leakage, and that he wears pads.  Physical examination revealed 1 tender external hemorrhoid.  Moreover, VA treatment records show that the Veteran is prescribed Witch Hazel pads to treat his hemorrhoids and associated symptomatology.  The Veteran's statements are competent to establish that he has readily identifiable symptoms such as fecal leakage.  Moreover, the Board has no reason to question the credibility of the Veteran's assertions.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating under Diagnostic Code 7332 is met as the evidence shows that the Veteran's disability requires him to wear pads due to fecal leakage.  

However, based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted at any period during the appeal.  While the evidence shows that the Veteran has some bleeding, some leakage, and that he wears pads, there is no evidence or suggestion of extensive leakage and frequent involuntary bowel movements, or any other criteria to warrant a rating in excess of 30 percent.  Accordingly, the schedular criteria for a rating in excess of 30 percent for hemorrhoids are not met.  

Mounier-Kuhn's Syndrome

The Veteran's appeal arises from an April 2009 rating decision that granted service connection for Mounier-Kuhn's syndrome, rated 60 percent, effective March 15, 2000, and rated 30 percent effective August 1, 2005.  Notably, the Veteran was on active duty from August 13, 2005 through March 2009, during which period his benefits were discontinued and are not under consideration.  The 30 percent rating is again effective from April 1, 2009.  

The Veteran's Mounier-Kuhn's syndrome has been rated under Diagnostic Codes 6699-6601-6604 (for bronchiectasis and chronic obstructive pulmonary disease).  Hyphenated diagnostic codes will be used where a disability is rated based on the basis of its residuals.  38 C.F.R. § 4.27.  Here, the Veteran's Mounier-Kuhn's syndrome has been rated by analogy to the criteria for bronchiectasis and chronic obstructive pulmonary disease.  

Under the criteria for rating bronchiectasis, Diagnostic Code 6601 provides for a 30 percent evaluation for incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent evaluation is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is warranted for incapacitating episodes of infection of at least six weeks total duration per year.  An incapacitating episode is defined as one that requires bed rest and treatment by a physician.  

Under the criteria for rating chronic obstructive pulmonary disease, Diagnostic Code 6604 provides for a 30 percent rating when the Forced Expiratory Volume (FEV-1) is 56 to 70 percent predicted, or; FEV-1/Forced Vital Capacity (FVC) is 56 to 70 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 percent predicted.  A 60 percent rating is assigned when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent predicted, or; DLCO(SB) of 40 to 55 percent predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A maximum 100 percent rating is awarded for FEV-1 less than 40 percent of predicted value; or the ratio of FEV-1/FVC is less than 40 percent; or DLCO(SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6604.  

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions.  When evaluating based on PFTs, post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  

As indicated above, the Veteran's Mounier-Kuhn's syndrome is rated 60 percent, effective March 15, 2000, and rated 30 percent effective August 1, 2005, and both periods are under consideration.  

At the outset, the Board notes that there are multiple pulmonary function tests of record as the appeal period spans more than a decade.  Moreover, there are multiple letters, both VA and private, indicating that the Veteran's Mounier-Kuhn's syndrome is a progressive disorder and PFTs may not be a reliable way to assess the progress or severity of his condition over time, as interpretation of spirometry assumes stable central airways to support constant airflow.  See November 2009 Dr. D. Guidot letter; February 2012 Dr. M. Hoffman letter.  Nonetheless, the Board finds that the PFTs for the period from August 1, 2005 are consistent with a rating for an increased 60 percent rating.  In this regard, the Board notes that while August 1, 2005 PFTs show DLCO (SB) to be 62 percent predicted, August 2011 PFTs show DLCO (SB) to be 30 percent predicted, and September 2013 PFTs show FEV-1 to be 54 percent predicted and DLCO 46 percent predicted.  The Board also finds significant that on September 2009 VA examination, PFTs revealed FEV-1/FVC to be "N/A", and the examiner indicated, curiously, that such test result most accurately reflects the severity of the Veteran's disability.  Hence, the Board finds the September 2009 VA examination to be of limited probative value.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is consistent with an increased 60 percent rating for the Veteran's Mounier-Kuhn's syndrome for the period since August 1, 2005.  

The analysis next shifts to whether at any time during the appeal period the Veteran's Mounier-Kuhn's syndrome warrants a rating in excess of 60 percent.  After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's Mounier-Kuhn's syndrome warrants a rating in excess of 60 percent.  Notably, there is no evidence of incapacitating episodes of infection, and particularly not the requisite six weeks of incapacitating episodes per year under the criteria for rating bronchiectasis.  38 C.F.R. § 4.97, Diagnostic Code 6601; see September 2009 VA examination (noting the Veteran does not require bed rest or treatment by a physician when he has an infection); September 2013 VA examination (noting zero incapacitating episodes of infection).  Moreover, the evidence does not show almost continuous antibiotic usage to treat his disability.  In this regard, the Board notes that the Veteran has been prescribed Azithromycin, an antibiotic, for when he gets bronchitis, since approximately December 2008.  However, there is no evidence his disability requires almost continuous usage of the antibiotic, or any other antibiotic, during the appeal period to treat his disability.  There is also no evidence of near constant findings of a cough with purulent sputum, anorexia, or weight loss.  

In addition, the only spirometry suggesting an increased evaluation is that of the above-noted August 2011 PFTs that revealed DLCO (SB) to be 30 percent predicted.  However, as noted above, multiple medical experts have cautioned against using PFTs to evaluate the Veteran's disability as his disability can be incompatible with spirometry.  In addition, September 2013 VA examination PFTs were consistent with a 60 percent rating (FEV-1 54 percent predicted).  Hence, the Board finds that the criteria for a rating in excess of 60 percent for the Veteran's Mounier-Kuhn's syndrome have not been met for any period during the appeal.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, the Board finds that the rating criteria contemplate the Veteran's hypertension, hemorrhoids and Mounier-Kuhn's syndrome.  The Veteran has not described symptoms that are not expressly considered by the schedular rating criteria.  In this regard, the Board notes that the Veteran's hypertension is based upon the diastolic and systolic blood pressure readings of record.  In addition, his hemorrhoids are considered by various rating criteria to encompass his reported symptomatology, including fecal leakage and wearing of pads.  In regards to the Veteran's Mounier-Kuhn's syndrome, the disability is rated by analogy, and the Veteran's symptomatology are adequately considered by the schedular rating criteria, being rated based on his respiratory limitations, and alternatively, incapacitating episodes due to his disability.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for tinnitus is granted.   

Service connection for right shoulder bursitis is denied.  

Service connection for left shoulder bursitis is denied.  

Service connection for left elbow bursitis is denied.  

For the period prior to September 22, 2011, a rating in excess of 10 percent for hypertension is denied.  

Subject to the laws and regulations governing monetary benefits, from September 22, 2011, a disability rating of 20 percent, and no more, for hypertension is granted.  

Subject to the laws and regulations governing monetary benefits, a 30 percent rating for hemorrhoids is granted.  

Subject to the laws and regulations governing monetary benefits, throughout the appeal period, a disability rating of 60 percent, and no more, for Mounier-Kuhn's syndrome is granted.  


REMAND

The Veteran also seeks service connection for right elbow bursitis, bilateral carpal tunnel syndrome and nasopharyngeal angiofibroma.  After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claims.  

In regards to the claim for service connection for right elbow bursitis, the Veteran was afforded a VA examination in September 2013.  It was opined that the Veteran did not have an injury to the elbow in service and did not have significant treatment for it.  Moreover, he did not seek treatment for his elbow until 2009.  The examination was noted to be normal and no objective disease detected.  Therefore, it was opined that the claimed disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The Board finds that this examination is inadequate for rating purposes.  Significantly, the record shows that the Veteran was diagnosed with right olecranon bursitis in February 2005 that he related to throwing grenades and other service-related activities.  In addition, the record shows the Veteran was diagnosed with possible right elbow tendonitis in 1999.  No mention of these disabilities was made in the examination report, and it is unclear based on the report whether the examiner was aware of these diagnoses.  Accordingly, the Board finds that the Veteran should be provided a new examination that includes a complete review of his claims folder, and an opinion based on an accurate factual background.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In regards to the claim for service connection for bilateral carpal tunnel syndrome, the Veteran was provided a VA examination in September 2013.  On September 2013 VA examination, it was indicated that the Veteran has never been diagnosed with carpal tunnel syndrome, and it was opined that there was no evidence based on history and clinical examination of carpal tunnel syndrome.  The Board finds that this examination is also inadequate for rating purposes.  Notably, the Veteran was diagnosed with carpal tunnel syndrome with wrist strain on May 2010 VA examination; no nexus opinion was provided.  The Veteran indicated though that he had experienced tingling, numbness of the fingers, pain, and locking for 17 years. Accordingly, the Board finds that the Veteran should be provided a new examination that includes a complete review of his claims folder, and an opinion based on an accurate factual background.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In regards to the claim for service connection for nasopharyngeal angiofibroma, the record shows that the Veteran received emergency room treatment in March 1993 (within a year of separation from service) for a left nostril nasal polyp, described as 1.5 centimeters (cm.) large.  In April 1993 the Veteran underwent excision of the lesion.  April 1993 biopsy report noted two equal-sized polypoid fragments measuring in the aggregate at 8.0x1.6x0.6 cm; the diagnosis was nasopharyngeal angiofibroma.  The Veteran was afforded a VA examination in September 2013.  The examiner opined that it was less likely as not that the Veteran's nasal polypectomy was related to service.  It was noted that a polypectomy was performed in 1995, 3 years after service, and therefore it was reasonably unlikely that the nasal polypectomy was related to service.  After a review of the examination, the Board finds that the Veteran should be afforded another examination, to include whether the nasopharyngeal angiofibroma, in light of its size and the contemporaneous of the diagnosis to his separation from service, is related to his first period of active duty.  

Finally, the Veteran's claim for TDIU is inextricably intertwined with the service connection claims remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Since the claims file is being returned, updated VA treatment records should be associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records related to the Veteran's right elbow disability, bilateral carpal tunnel syndrome, and nasopharyngeal angiofibroma, and associate those records with the claims file.  

2. After associating all outstanding records with the claims file, arrange for the Veteran to undergo an appropriate examination(s) to determine the nature, extent, onset and etiology of any right elbow disability, bilateral carpal tunnel syndrome, and nasal polyps found to be present.  The claims folder should be reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner must discuss any relevant in-service findings for both periods of active service and any reports of recurrence of symptoms since either period of active service, and provide an opinion as to whether it is at least as likely as not that any right elbow disability, bilateral carpal tunnel syndrome, or nasal polyps found to be present had an onset during service or within the initial year after separation from either period of service, or was caused or aggravated by a service-connected disability, or is otherwise related to service.  

In regards to the claim for a right elbow disability, the examiner is asked to discuss the relevance diagnoses of right olecranon bursitis and possible right elbow tendonitis documented in the Veteran's claims folder.  

In regards to the claim for bilateral carpal tunnel syndrome, the examiner is asked to discuss the relevance of diagnoses of such in the Veteran's claims folder, including on prior VA examination.  

In regards to the claim for nasal polyps, the examiner is asked to opine whether considering the size of the polyps found in 1993, such could be related to service, including any residuals from the nasal polyps.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the issues on appeal and consider whether entitlement to TDIU is warranted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


